Citation Nr: 1739926	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-14 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression.

2. Entitlement to an initial rating in excess of 50 percent for PTSD from January 8, 2004 to April 27, 2014.

3. Entitlement for an effective date earlier than November 23, 2007, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions issued in June 2005, October 2010, and January 2013 of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing held via videoconferencing technology in June 2017; the transcript is of record.  At the hearing, the VLJ clarified the issues on appeal, including clarifying that the earlier effective date issue for the 50 percent assignment of PTSD from January 8, 2004 is actually a claim for an increased rating (seeking the maximum evaluation of 100 percent).  See Notice of Disagreements, November 2010, February 2015.  As the Veteran is currently in receipt of service connection for PTSD - 50 percent from January 8, 2004, and then at 100 percent from April 28, 2014 - the period of appeal is defined as being from January 8, 2004 to April 27, 2014 (as was explained by the VLJ).  As such, there is no outstanding issue for an earlier effective date for the award of PTSD.

In March 2017, the Veteran filed a Motion to Advance on the Docket (AOD) due to his age.  As he is over 75 years of age, the AOD Motion is granted.  As such, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In June 2017, which was prior to the promulgation of a decision in the appeal, the Veteran informed the Board that a withdrawal of the appeal was requested for the issue involving service connection for a psychiatric disorder other than PTSD, to include depression.

2. From January 8, 2004 to April 27, 2014, the Veteran's PTSD symptomatology more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; he is not totally socially and occupationally impaired.

3. TDIU was reasonably raised by the record in July 1990 along with evidence of unemployability; with the grant to 70 percent for PTSD herein, the Veteran meets the schedular criteria for a TDIU starting from January 8, 2004.  Entitlement to a TDIU arose on January 8, 2004.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to service connection for a psychiatric disorder other than PTSD, to include depression.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for a rating of 70 percent, but no higher, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2016).

3. The criteria to award an earlier effective date for the grant of a TDIU from January 8, 2004, are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of facts and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

In June 2017, the Veteran's authorized representative submitted a statement indicating that the Veteran wishes to withdraw his claim for depression.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II. Increased Rating for PTSD

The Veteran asserts that an initial rating in excess of 50 percent is warranted for his service-connected PTSD for the period from January 8, 2004 to April 27, 2014.  The Veteran is rated at 50 percent under 38 C.F.R. § 4.130, DC 9411 for that period.  

Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The Board finds that a 70 percent rating is warranted from January 8, 2004 to April 27, 2014.  

A letter received in October 2006 from the Veteran's therapist at the Vet Center indicates that the Veteran has felt estranged from people and has begun to withdraw from social interaction.  The therapist explained that he remains severely isolated and his only social visits are to the VA counselor and psychiatrist.  He has thought frequently about suicide and has mentioned it in session that if something happened to him, he would not want to be saved.  He has no hobbies, no interests, no supported network, and severed all ties with his family.  His does not care for himself physically, and has difficulty completing life tasks.  His life is significantly impacted by frequent depression, impulsive rages, and lack of social skills.

VA psychiatric treatment records from 2009 to 2011 show numerous accounts of suicidal ideations, on and off.  In Bankhead v. Shulkin, No. 15-2404, 2017 U.S. App. Vet. Claims LEXIS 435, *18-19 (Vet. App. Mar. 27, 2017), the Court of Appeals for Veterans Claims (Court) held that the presence of suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas (a 70 percent disability rating under 38 C.F.R. § 4.130).  The Court specified that VA must not require "more than thought or thoughts to establish the symptom of suicidal ideation," and may not require that the Veteran have "been hospitalized or treated on an inpatient basis" to establish suicidal ideation because that "imposes a higher standard than the criteria in the [Diagnostic Code] for mental disorders."  Id.  Moreover, the Court cautioned VA not to conflate the risk of "suicidal ideation, which VA generally considers indicative of a 70 [percent] evaluation, and his risk of self-harm, the persistent danger of which VA generally considers indicative of a 100 [percent] evaluation."  Id.   

As applied, the suicidal ideation found in the VA treatment reports is sufficient to establish the suicidal ideation symptom consistent with a 70 percent rating in the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

The Veteran's other symptoms indicated by the record include: anger issues, sleep problems, hypervigilance, recurrent stressful dreams and recollections of events, panic attacks more than once per week, and disturbances of mood and motivation.  He is still able to manage his financial affairs.  See September 2011 Disability Benefits Questionnaire.  

As such, while the Board finds that an increased rating to 70 is warranted, a 100 percent rating is not warranted by the evidence of record as the Board finds that the Veteran's symptoms do not reflect total occupational and social impairment, and they are not shown to be of such severity as would more nearly approximate a rating in excess of 70 percent under the General Rating Formula.  Specifically, he does not have such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent (as distinct from this Veteran's occasional) danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Further, the Veteran does not have other symptoms that are of comparable severity.  

The Veteran is married and records show that his wife has been supportive for the most part (as self-reported by the Veteran).  Also, while the Veteran has testified that he could not work due to his PTSD, the Board notes that the Veteran is unable to work due to a combination of his PTSD and his back disability.  As such, he is in receipt of a TDIU and Social Security Administration disability benefits (for his back).  PTSD has not been the sole cause of his occupational impairment.  Thus, as there is not total occupational impairment due to PTSD, a rating in excess of 70 percent for PTSD is not warranted.

III. Earlier Effective Date for TDIU

The Veteran was awarded a TDIU, effective November 23, 2007, by way of a January 2013 rating decision.  In February 2013, the Veteran timely contested the assignment of this effective date.  The Veteran avers that his service-connected disabilities, namely his back and PTSD, prevent him from obtaining and maintaining gainful employment.  

Generally, an effective date for increased disability compensation shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  It shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).

Once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for a TDIU is raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155.  A claim for a TDIU is not a freestanding claim; rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  The claim may be expressly raised (e.g., by filing a VA Form 21-8940) or "reasonably raised by the record," and the claim may be filed as a component of either the initial claim or as a claim for an increase rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during adjudication of the issue of entitlement the service connection or during the appeal of the initial evaluation assigned, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Norris v. West, 12 Vet. App. 413, 420 (1999). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Otherwise, it is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b) (interpreting 38 U.S.C.A. § 501).

As the Veteran challenged the assigned effective date of the grant of a TDIU, the Board reviewed the record to see if there was a prior pending claim and evidence of unemployability.  The Board finds that both a claim for a TDIU was reasonably raised by the record in July 1990 along with evidence of unemployability, prior to receiving any award for service connection.  See Letter from Dr. K.H. (concluding that the Veteran is totally and permanently disabled and unable to return to gainful employment, even the lightest sedentary type, due to his back disability).  The record also shows that the Veteran is in receipt of Social Security Administration disability benefits for his back disability from 1990; he quit his job in 1989.

As the regulation requires, a claimant must have a service-connected disability in order to have a viable claim for a TDIU.  See 38 C.F.R. § 4.16(a).  The Veteran is not in receipt of any service-connected disabilities prior to January 8, 2004.  Thus, he could not be awarded a TDIU on any basis prior to this date as a matter of law.

When considering the grant (herein) of an increased rating to 70 percent for PTSD, the Veteran meets the schedular requirement for PTSD from January 8, 2004 onward; this is the date entitlement to a schedular TDIU arose.  38 C.F.R. § 4.16(a).  

Pursuant to effective date laws, as the date the entitlement arose (January 8, 2004) is the later date from the date of claim (1990), the appropriate effective date for the grant of a TDIU is January 8, 2004, but no earlier.  See 38 C.F.R. § 3.400(o)(1).

ORDER

The appeal as to the issue of entitlement to service connection for a psychiatric disability other than PTSD, to include depression, is dismissed.

An increased rating of 70 percent for PTSD from January 8, 2004 to April 27, 2014, but no higher, is granted.

An earlier effective date of January 8, 2004, for the award of a TDIU, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


